DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-20, in the reply filed on 14 January 2022 is acknowledged. Claims 21-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheldon et al. (US 2018/0154154).
Regarding claim 1, Sheldon discloses a pacemaker comprising: a pulse generator configured to generate pacing pulses (e.g. ¶¶ 5 – “pulse generator is configured to generate and deliver pacing pulses to a ventricle of a patient's heart via electrodes coupled to the pacemaker”); a sensing circuit comprising an R-wave detector for sensing R-waves from a cardiac electrical signal (e.g. ¶¶ 54-55); a motion sensor configured to produce a motion signal comprising an atrial event signal corresponding to an atrial systolic event (e.g. ¶¶ 34 – “a motion sensor, such as an accelerometer, and is configured to detect an atrial event corresponding to atrial mechanical activation or atrial systole using a signal from the motion sensor”); and a control circuit coupled to the motion sensor and the pulse generator (e.g. Fig. 3, #206) and configured to: identify a plurality of ventricular electrical events, wherein each of the plurality of ventricular electrical events is one of an R-wave sensed by the sensing circuit or a ventricular pacing pulse generated by the pulse generator (e.g. ¶¶ 72-73); following each of the plurality of ventricular electrical events, set a sensing window (e.g. ¶¶ 73 – “sensing windows…may be set based on…”); determine a feature of the motion signal during each of the sensing windows (e.g. ¶¶ 75 – “compare the motion sensor signal to one or more pre-determined detection threshold amplitudes during one or more time windows set in response to identifying the ventricular event”); set an atrial event sensing parameter based on the determined features (e.g. ¶¶ 77); sense the atrial systolic event based on the atrial event sensing parameter (e.g. ¶¶ 77-79); and produce an atrial sensed event signal in response to sensing the atrial systolic event (e.g. ¶¶ 80).
Regarding claim 2, Sheldon discloses the control circuit is further configured to: determine a median of the determined features; and set the atrial event sensing parameter based on the median (e.g. ¶¶ 195 – “median value”).
Regarding claim 3, Sheldon discloses the control circuit is further configured to: determine a distribution of the determined features and set the atrial event sensing parameter based on a percentile of the distribution (e.g. ¶¶ 150 – moving average of peak event amplitude; also can be based on the statistical measure of the amplitudes as described).
Regarding claim 4, Sheldon discloses the control circuit is further configured to: set a non-atrial tracking pacing mode prior to identifying the plurality of ventricular electrical events; determine the feature of the motion signal during each of the sensing windows during the non-atrial tracking pacing mode; switch to an atrial tracking pacing mode after setting the atrial event sensing parameter; and sense the atrial systolic event from the motion signal using the set atrial event sensing parameter during the atrial tracking pacing mode (e.g. ¶¶ 75 – “compare the motion sensor signal to one or more pre-determined detection threshold amplitudes during one or more time windows set in response to identifying the ventricular event”).
Regarding claim 10, Sheldon discloses the control circuit is configured to: set a passive ventricular filling window following each of the plurality of ventricular electrical events (e.g. ¶¶ 70 – “The A3 event is also referred to herein as the ‘ventricular passive filling event.’”); set the sensing window by setting an atrial event sensing window starting at an ending time of the passive ventricular filling window (e.g. ¶¶ 71 – “atrial event” A4); during each sensing window, determine a first maximum amplitude of the motion signal; determine a distribution of the first maximum amplitudes; and set the atrial event sensing parameter by setting a late atrial event sensing threshold amplitude based on the distribution (e.g. ¶¶ 93, 119, etc.).
Regarding claim 11, Sheldon discloses the control circuit is configured to: discard first maximum amplitudes that are less than a noise threshold (e.g. ¶¶ 152); determine one of a percentile and a median of the first maximum amplitudes after discarding the first maximum amplitudes that are less than the noise threshold; and set the late atrial event sensing threshold amplitude based on the determined one of the percentile and the median (e.g. ¶¶ 89-90, 93 – sensing thresholds are adjusted based on the filtered signals reliant on the noise filters).
Regarding claim 12, Sheldon discloses the control circuit is configured to: determine second maximum amplitudes of the motion signal during each passive ventricular filling window; and set an early atrial event sensing threshold based on the maximum amplitudes of the motion signal during the passive ventricular filling window (e.g. ¶¶ 141, 152, etc.).
Regarding claim 13, Sheldon discloses the control circuit is configured to set the early atrial event sensing threshold by determining a weighted sum of a median of the first maximum amplitudes and a median of the second maximum amplitudes (e.g. ¶¶ 90-94).
Regarding claim 14, Sheldon discloses the control circuit is further configured to: set a passive ventricular filling window following each of the plurality of ventricular electrical events; determine a maximum amplitude of the motion signal during each of the passive ventricular filling windows; determine a distribution of the maximum amplitudes; set the atrial event sensing parameter by setting an early atrial event sensing threshold amplitude based on the distribution of the maximum amplitudes (e.g. ¶¶ 90-94, 104, where peak amplitudes are 
Regarding claim 15, Sheldon discloses the control circuit is configured to sense the atrial systolic event in response to an earliest one of: the motion signal crossing the early atrial event sensing threshold amplitude during the passive ventricular filling window; and the motion signal crossing a late atrial event sensing threshold amplitude after the passive filling window, the late atrial event sensing threshold amplitude being less than the early atrial event sensing threshold amplitude (e.g. ¶¶ 88-89).
Regarding claim 16, Sheldon discloses the control circuit is further configured to start an atrioventricular pacing interval in response to the atrial sensed event signal; and the pulse generator is configured to generate a ventricular pacing pulse in response to the atrioventricular pacing interval expiring (e.g. ¶¶ 61).
Regarding claim 17, Sheldon discloses a telemetry circuit configured for receiving a communication signal from another medical device; the control circuit being further configured to: wait a time delay after the telemetry circuit stops receiving the communication signal; start determining the feature of the motion signal during each of the sensing windows after the time delay (e.g. ¶¶ 130 – delay interval in order to provide rate smoothing).
Regarding claim 18, Sheldon discloses the control circuit is further configured to: detect an abort condition after starting to determine the feature of the motion signal and abort determining the feature of the motion signal in response to detecting the abort condition (e.g. ¶¶ 151 – where interval variability indicative of an abort condition would result in a false detection due to stability evaluation which is identical to the claimed abort condition).
Regarding claim 19, Sheldon discloses the control circuit is configured to detect the abort condition by detecting one of: a change in heart rate; a change in patient physical activity; and a telemetry communication signal received from another medical device (e.g. ¶¶ 152 – where the analysis determines whether the data is a result of a change in patient physical activity or not).
Regarding claim 20, Sheldon discloses the control circuit is further configured to: determine the feature of the motion signal during a predetermined number of ventricular cycles after setting the atrial event sensing parameter (e.g. ¶¶ 71 – “control circuit 206 may be configured to detect one or more of the A1, A2, and A3 events from motion sensor signal 250, for at least some ventricular cardiac cycles, for use in positively detecting the A4 event 260 and setting atrial event detection control parameters”); adjust the atrial event sensing parameter based on the feature determined during the predetermined number of ventricular cycles and sense the atrial systolic event from the motion signal after adjusting the atrial event sensing parameter (e.g. ¶¶ 88 – “sensing window 420 may be adjusted on the next cardiac cycle based on the Vpace-A1 time interval 430 determined on the current cardiac cycle or a running average Vpace-A1 time interval”).


Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792